DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The Amendment received August 11, 2022 has been entered. Claim 2 has been canceled and Claims 1, 7, and 8 have been amended. Support for the amendment is provided by the Applicant’s original disclosure including the original claims where Claim 1 has been amended to incorporate limitations from previous Claim 2 and previous Claim 8.
Response to Arguments
	The Applicant’s arguments and remarks received August 11, 2022 traversing the rejections set forth by the May 11, 2022 Office Action are persuasive in view of the Amendment and the rejections are accordingly withdrawn.
Prior Art
The closest prior art of record, considered by the Office to be US20140308544 to Wessells et al. (previously cited) discloses an electrochemical cell, comprising: an electrolyte; an anode electrode in electrical communication with said electrolyte (abstract, ¶66-69); and a cathode electrode in electrical communication with said electrolyte (abstract, ¶66-69); wherein said anode electrode includes a transition metal cyanide coordination compound material (abstract, ¶66-69, both cathode and anode comprise TMCCC); and wherein said electrolyte includes a mononitrile solvent (¶66-69, acetonitrile cosolvent), one or more alkali metal salts in solution with said solvent (¶66-69, ¶13-15 salts dissolved in electrolyte, ¶108 such as NaClO4), and an additive disposed within said solvent (¶51, additives for improving performance characteristic of the electrolyte; ¶84 additives that stabilize the electrode by preventing side reactions); wherein said mononitrile solvent includes acetonitrile (¶66-70); wherein said transition metal cyanide coordination compound material includes a composition AxPv[R(CN)(6)]z n(H20) (see the formula of ¶56, duplicated below for reference), wherein A includes an alkali metal cation (¶57 such as Na+ or Li+), wherein a P includes a transition metal cation (¶58 such as Mn2+, Mn3+, Fe2+, or Fe3+), wherein R includes a transition metal cation (¶59 such as Mn2+, Mn3+, Fe2+, or Fe3+), and wherein 0 x 2 (¶61), y = 1 (¶62 y may be 1 and is greater than zero and less than or equal to 4), 0.75 z 1 (¶63), and 0 n 6 (n ranges from 0-5, ¶65); and wherein R includes Mn (¶58-59, R may comprise Mn), similarly to Claim 1. However, unlike the invention of instant Claim 1, Wessells does not disclose the use of a dinitrile as an additive to the acetonitrile containing electrolyte.
None of the prior art of record teaches or suggests the use of acetonitrile mononitrile solvent, in combination with a dinitrile additive, as an electrolyte system in electrochemical cells comprising transition metal cyanide coordination compound anode wherein the TMCCC comprises Mn as claimed. 
Double Patenting
Claims 1 and 3-8 rejected on the ground of nonstatutory double patenting as being unpatentable over claim1-8 of U.S. Patent No. 11,283,109. Although the claims at issue are not identical, they are not patentably distinct from each other because both claim, with respect to Claim 1, an anode comprising TMCCC material according to the same chemical formula (see Claim 2 of the ‘109 patent), comprising both acetonitrile and a dinitrile additive in the electrolyte, and wherein R for the anode electrode TMCCC material includes Mn.
With respect to Claim 3, both the instant Application and the ‘109 patent claim the electrochemical cell of claim 1 in which said dinitrile material includes a linear dinitrile material (Claim 4 of the ‘109 patent).  
	With respect to Claim 4, both the instant Application and the ‘109 patent claim the electrochemical cell of claim 3 in which said linear dinitrile material includes succinonitrile (Claim 5 of the ‘109 patent).  
	With respect to Claim 5, both the instant Application and the ‘109 patent claim the electrochemical cell of claim 3 comprises a linear dinitrile material. While the ‘109  patent does not claim the linear dinitrile material includes adiponitrile, this feature would have been obvious to claim in view of the prior art of record in combination with the claims of the ‘109 patent.  
	With respect to Claim 6, both the instant Application and the ‘109 patent claim the electrochemical cell of claim 1 having a weight ratio N of said solvent to said additive wherein 70:30 < N < 99:1 (see Claim 6 of the ‘109 patent)
	With respect to Claim 7, both the instant Application and the ‘109 patent claim the electrochemical cell of 1 wherein A includes one or more of Li, Na, K, Rb, and Cs cations (Claim 1 specifies A may comprise alkali metal which includes those claimed)
	With respect to Claim 8, both the instant Application and the ‘109 patent claim the electrochemical cell of claim 2 wherein P of said anode electrode includes at least one of manganese and iron (see Claim 7 of the ‘109 patent).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUCAS J O'DONNELL whose telephone number is (571)270-7704. The examiner can normally be reached Monday through Friday between 8:00 AM and 4:30PM.Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LUCAS J. O'DONNELL
Primary Examiner
Art Unit 1729

/LUCAS J. O'DONNELL/Primary Examiner, Art Unit 1729